Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 3-6, 8, 11-17, 19-22, and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO application PCT/KR2020/015631 (U.S. provisional application 62/933,365) to Lee et al. (Hereinafter Lee) in view of U.S. Pre-Grant Publication US 2022/0232529 A1 to Lin et al. (hereinafter Lin)

As to claims 1, 17, 28 and 30, Lee discloses a first user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the one or more processors configured to:
 	receive, from a second UE via a sidelink interface, a triggering signal associated with triggering hybrid automatic repeat request (HARQ) feedback for a sidelink (Lee; Provisional application; Pages 50-51 discloses a receiving UE receives PSSCH from a transmitting UE, and the receiving UE may transmit HARQ feedback for the PSSCH to the transmitting UE by using a sidelink feedback control information (SFCI) format through a physical sidelink feedback channel (PSFCH)); and 
transmit, to the second UE and based at least in part on the triggering signal, HARQ feedback associated with the second UE (Lee; Provisional application; Pages 50-51 discloses a receiving UE receives PSSCH from a transmitting UE, and the receiving UE may transmit HARQ feedback for the PSSCH to the transmitting UE by using a sidelink feedback control information (SFCI) format through a physical sidelink feedback channel (PSFCH)).
 Lee at page 52 discloses a UE receiving PSSCH in slots X to slot N and transmit HARQ feedback to the transmitting UE in slot N+A. Lee fails to explicitly disclose “wherein the triggering signal is received in a given slot, and wherein the HARQ feedback includes feedback only regarding slots before the given slot and to the given slot”. However, Lin discloses 
wherein the triggering signal is received in a given slot, and wherein the HARQ feedback includes feedback only regarding slots before the given slot and to the given slot (Lin; [0052] discloses a Rx-UE (=receiving UE) receives request from a Tx -UE that indicates the number of slots that should be reported. Fig.2; [0011] shows and discloses PSFCH at slot n report the HARQ feedback for slots n-3 and n-2. From these teachings a Rx-UE can receive HARQ feedback request for the plurality of PSSCH received at slots n-3 and n-2 and this request can be done through the slot n-3. Based on the request the Rx-UE sends HARQ feedback in PSFCH at slot n. PSFCH at slot n only includes the feedback for slots n-3 and n-2, but not the feedback for slots n-1 or n means feedback includes feedback only regarding slots before the given slot (i.e n-3) and the given slot (n-2))
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending feedback for the particular numbers of PSSCHs. 
             
As to claims 3, 19 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the triggering signal is received in sidelink control information (Lee; Provisional application; Pages 50-51 discloses information in the PSCCH corresponds to sidelink control information) 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the triggering signal is received via a sidelink control channel, and wherein the sidelink control channel schedules a data transmission in a corresponding sidelink shared channel (Lee; Provisional application; Pages 50-51).

As to claims 5 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the triggering signal is received via a sidelink control channel, wherein the sidelink control channel does not schedule a data transmission in a corresponding sidelink shared channel, and wherein the given slot is allocated entirely for the sidelink control channel (Lee; Provisional application; Pages 50-51).

 	As to claims 6 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the triggering signal is associated with information indicating a feedback resource for the HARQ feedback, and wherein the HARQ feedback is transmitted on the feedback resource (Lee; Provisional application; Pages 50-51 discloses physical sidelink feedback channel (PSFCH) corresponds to the feedback resource)

As to claims 8 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the HARQ feedback relates to each sidelink HARQ process associated with a source identifier of the second UE and to each carrier between the first UE and the second UE (Lee; Provisional application; Pages 50-51).

As to claims 11 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the HARQ feedback is provided in a communication that includes a flag indicating that the communication includes the HARQ feedback (Lee; Provisional application; Pages 50-52)

As to claims 12 and 26, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the HARQ feedback is based at least in part on the triggering signal, wherein the HARQ feedback is one-shot HARQ feedback, and wherein the first UE is configured to:
receive information indicating whether to provide at least one of the one-shot HARQ feedback, semi-static HARQ feedback, or dynamic HARQ feedback (Lee; Provisional application; Pages 50-52)

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the received information is specific to at least one of:
 a resource pool (Lee; Provisional application; Page 52 discloses resource pool. Here Lee is applied for the 1st alternative)
a sidelink carrier,
a sidelink bandwidth part,
a traffic cast type, or
a zone identifier.

As to claims 14 and 27, the rejection of claim 1 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the HARQ feedback includes one HARQ codebook per unicast link of the first UE and one HARQ codebook per groupcast link of the first UE (Lee; Provisional application; Pages 50-52)

As to claim 15, the rejection of claim 12 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the HARQ feedback includes one HARQ codebook per source identifier of the first UE (Lee; Provisional application; Page 41, pages 52-53)

As to claim 16, the rejection of claim 12 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the one or more processors are further configured to:
transmit information indicating a number of HARQ codebooks that the first UE is capable of simultaneously generating, wherein the HARQ feedback is based at least in part on the number of HARQ transmit information indicating a number of HARQ codebooks that the first UE is capable of simultaneously generating, wherein the HARQ feedback is based at least in part on the number of HARQ (Lee; Provisional application; Page 41, pages 52-53)

As to claims 31 and 33, the rejection of claim 30 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the triggering signal is transmitted in sidelink control information (Lin; [0047]), and 
wherein the sidelink control information includes a bit indicating that the sidelink control information includes or is the triggering signal (Lin; [0047]).

As to claims 32 and 34, the rejection of claim 3 as listed above is incorporated herein. In addition, Lee-Lin discloses wherein the sidelink control information includes a bit indicating that the sidelink control information includes or is the triggering signal (Lin; [0047]).

4.	Claim(s) 2, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO application PCT/KR2020/015631 (U.S. provisional application 62/933,365) to Lee et al. (Hereinafter Lee) in view of U.S. Pre-Grant Publication US 2022/0232529 A1 to Lin et al. (hereinafter Lin) in view of U.S. Pre-Grant Publication US 2021/0045100 A1 to Park et al. (hereinafter Park)


 	As to claims 2 and 18, Lee-Lin discloses HARQ feedback in the sidelink communication between two UEs, but Lee fails to disclose carrier aggregation configuration in the HARQ feedback. However, Park discloses
 	wherein the first UE and the second UE are associated with a carrier aggregation configuration, and wherein the HARQ feedback relates to a plurality of carriers of the carrier aggregation configuration (Park; [0151]; [0068] discloses carrier aggregation configuration in the HARQ feedback)
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by doing the carrier aggregation. 

 	As to claim 7, Lee-Lin discloses physical sidelink feedback channel (PSFCH), but fails to disclose PSFCH is shared channel. However, Park discloses
 	wherein the HARQ feedback is transmitted via a sidelink shared channel (Park; [0074] discloses the NR PSFCH may be an NR Hybrid Automatic Repeat Request (HARQ) feedback channel as a physical channel. Here, HARQ-ACK feedback information, Channel Status Information (CSI), and other information corresponding to the NR sidelink data channel may be forwarded through the NR PSFCH) 
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by doing the carrier aggregation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478